Per Curiam,
It is very clear that the injury complained of by plaintiff did not result from the operation of the road by the defendant who was merely the lessee thereof. If he sustained any actionable injury it must have resulted from the construction of the bridge, etc., and not from the operation of the railroad merely. The *364bridge was not built by defendant company, but by another railroad company. The learned trial judge rightly held that there could be no recovery against the defendant.
There is nothing in either of the specifications that calls for discussion. They are all dismissed and the judgment is affirmed.